Citation Nr: 0021810	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left eye, to include as secondary to burn scars.

2.  Entitlement to an increased evaluation for multiple burn 
scars, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

The veteran's claim for an increased evaluation of his burn 
scars is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

Service connection was granted in November 1945 for burn 
scars to the dorsum of each hand, and to the left eye.  A 10 
percent evaluation was assigned which has remained in effect 
since.
 
From his contention documents and his testimony in his 
February 1997 personal hearing the veteran appears to be 
claiming that he has a disability of the left eye distinct 
from the skin disability represented by his service-connected 
burn scars.  His service medical records show that in 
November 1944, the veteran was wounded in combat when 
phosphorous shells exploded inside his tank.  (Service 
personnel records indicate that he was a member of a tank 
destroyer battalion.)  He sustained first and second-degree 
burns on his hands, face, and left eyelid.  During a course 
of the medical treatment begun immediately thereafter, he 
developed not only scarring at the wound site, but also left 
eye ectropion and lagophthalmos.  As noted above, however, 
service connection was only awarded for scarring.  In no 
subsequent rating action was the issue of entitlement to 
service connection for a left eye disorder other than 
scarring ever addressed, although medical evidence pertinent 
to that issue continued to be associated with the claims file 
and sometimes was alluded to in these decisions.

In the current matter, the veteran appears be seeking not 
only an increased evaluation for the skin condition 
represented by his burn scars but also service connection for 
a separate and distinct left eye disability.  In his written 
claim, submitted in September 1995 on VA Form 21-526, 
Application for Compensation, the veteran requests 
compensation for the damage to his "left eye" caused by a 
"pho[sphorous] shel[l] - 1944."  During his February 1997 
personal hearing, the veteran described the injuries he 
sustained from the exploding phosphorous shells as involving 
not only facial burns but also a "detachment of his left 
eyeball" and the left eyelid eventually had to be 
reconstructed with skin from his forehead.  He recounted that 
currently, he cannot keep his left eye closed and 
consequently experiences dust, frequent watering, and poor 
vision in that eye.   

The Board finds that this claim for an increased rating is 
inextricably intertwined with the claim for service 
connection.  In this regard, under applicable VA regulations, 
separate disability ratings are required when different 
functional impairments are encountered, even when associated 
with the same injury.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Functional impairment of the eye is evaluated under 
that portion of the Schedule for Rating Disabilities having 
to do with disorders of the eye and merits a separate 
evaluation from one for a skin disorder.  The issue of 
entitlement to service connection for a left eye disorder 
distinct from scarring must, however, be initially decided by 
the agency of original jurisdiction.  This rating action has 
yet to be accomplished.  Therefore, the RO should consider 
the appropriateness of granting service connection for a left 
eye disorder distinct from scarring and should inform the 
veteran of the factual and legal reasons and bases for any 
decision made.  See id.

In accordance with the foregoing considerations, the issue 
stated in the rating decision of November 1995 has been re-
stated on the title page of this Remand as two separate 
issues.

In addition, the Board observes that the November 1995 rating 
decision and the subsequent statement and supplemental 
statements of the case do not adequately inform the veteran 
of the reasons and bases for the denial of an increased 
rating for his burn scars.  These decisional documents do not 
adequately discuss and apply to the evidence of record the 
criteria for the assignment of a rating in excess of 10 
percent under the provisions of the Schedule for Rating 
Disabilities having to do with skin disorders.  See 38 C.F.R. 
§ 4.118 (1999).  Therefore, the RO should evaluate the burn 
scars of the veteran under all potentially applicable rating 
provisions and should provide him with a supplemental 
statement of the case that fully informs him of the factual 
and legal reasons and bases for its rating.  See 38 C.F.R. 
§§ 19.29, 19.31 (1999).

Hence, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all inpatient and/or outpatient 
treatment that he has received for his 
burn scars and/or any left eye disorder 
at any private or VA facility since July 
1997.  A copy of the RO's request to the 
veteran and his reply should be placed in 
the claims file.  The RO should then 
attempt to obtain and should associate 
with the claims file (or, where 
appropriate, should request the veteran 
to submit) all medical records from the 
facilities named.  All attempts to secure 
this evidence should be documented.  If 
any attempt to secure evidence is 
unsuccessful the veteran should be 
notified of that fact in writing.

2.  Upon completion of the above 
development, the RO should adjudicate the 
issue of entitlement to service 
connection for a left eye disorder 
distinct from burn scars, to include as 
secondary to burn scars.  In so doing, 
the RO should apply all applicable laws 
and regulations, to include 38 U.S.C.A. 
§ 1154(b).  If the decision is adverse, 
the veteran should be given a 
supplemental statement of the case 
summarizing all evidence and applicable 
law governing this issue in accordance 
with 38 C.F.R. §§  19.29 and 19.31 and 
should be provided the opportunity to 
respond thereto.  If the RO finds that 
there is a well-grounded claim of 
entitlement to service connection for a 
separate left eye disability, it should 
assist the veteran with any further 
development of evidence that it deems 
appropriate, including obtaining a VA 
examination, in accordance with 
38 U.S.C.A. § 5107(a).  All attempts to 
secure additional evidence should be 
documented.  The RO should then 
adjudicate the merits of the claim and, 
if service connection is granted, should 
rate the left eye disability.  On all 
matters decided, the veteran should be 
given a supplemental statement of the 
case summarizing all evidence and 
applicable law, in accordance with 
38 C.F.R. §§  19.29 and 19.31, and should 
be provided the opportunity to respond 
thereto.

3.  Concerning the issue of entitlement 
to an increased evaluation for burn 
scars, the RO should give the veteran a 
supplemental statement of the case 
summarizing all evidence and applicable 
law, in accordance with 38 C.F.R. 
§§  19.29 and 19.31, and provide him the 
opportunity to respond thereto.

4.  The veteran must be advised in any 
supplemental statement of the case given 
to him in accordance with this Remand of 
any action he must take in order to 
secure appellate review by the Board of 
the issues determined therein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

